EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of October 4, 2010, is by
and between Regenicin, Inc., a Nevada corporation (the “Company”), and Joseph
Connell (the “Employee”).


WHEREAS, the Company wishes to employ Employee in the position of President, and


           WHEREAS, Employee wishes to serve as the President of the Company,


           NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, the parties hereto hereby agree as follows:


1. Term of Employment.  Subject to the terms and conditions hereof, the Company
will employ the Employee, and the Employee will serve the Company, as the
Company’s President or other similar or comparable position or positions as the
Company may request from time to time, for a period deemed to have begun on July
16, 2010 (the “Effective Date”) and terminating on the first anniversary of such
date (the “Initial Term”).  Following the expiration of the Initial Term and for
each extension period referred to in this sentence, the Agreement shall be
automatically renewed for a period of three years, unless either party provides
written notice at least ninety (90) days prior to the expiration of the current
period of its intention not to renew the Agreement (such term, as it may be
shortened by termination of Employee’s employment hereunder pursuant to the
provisions hereof or extended, the “Term of Employment”).


2. Duties.  During the Term of Employment, the Employee will serve as the
President or such other similar or comparable position or positions as
determined by the Company, subject to the terms of this Agreement and the
direction and control of the Chief Executive Officer of the Company.  The
primary location of the Employee’s employment hereunder shall be Carolina Beach,
NC.  The Employee will hold, in addition to Employee’s principal position, such
other offices as he may be appointed or assigned from time to time by the Board
of Directors of the Company and will discharge such duties in connection
therewith.  The Employee shall devote all of his business time to the
performance of his duties hereunder, provided, that the Employee shall not be
precluded from serving as a member of up to two boards of directors or advisory
boards of companies or organizations so long as such service does not violate
the provisions of this Agreement and/or the Confidentiality, Invention
Assignment, Conflict of Interest and Non-Compete Agreement annexed hereto as
Exhibit A, or interfere with the performance of the Employee’s duties hereunder.


3. Compensation.
 
(a) The Company will, during the Term of Employment, pay to the Employee as
compensation for the performance of his duties and obligations hereunder a base
salary of $250,000 payable in accordance with the Company’s normal payroll
policies (“Salary”).  During the Term of Employment, such Salary shall be
reviewed annually by the Board of Directors of the Company, or its Compensation
Committee, in accordance with the Company’s compensation program and may be
increased, but not decreased (other than in connection with a proportionate,
across-the board reduction in the compensation of all executive officers or
similarly situated employees of the Company). Notwithstanding the above,
Employee’s annual base salary will be $125,000 until such time as the Company
achieves a positive net income for the preceding calendar quarter as determined
in accordance with GAAP and reported in the Company’s financial statements filed
with the Securities and Exchange Commission under the Securities and Exchange
Act of 1934, as amended.  Immediately upon the Company attaining such positive
net income, Employee’s annual base salary will be increased to $250,000 as
stated herein.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) For each Company fiscal year ending during the Term of Employment that the
Company determines funds are available for an executive bonus program, the
Employee will be eligible to receive an annual bonus, as determined by the Board
of Directors of the Company, or its Compensation Committee, in its sole
discretion.  The Compensation Committee of the Board will consult with the Chief
Executive Officer, the Chief Operating Officer and the Employee in connection
with the establishment of specific goals and objectives. Any Bonus awarded, if
any, will be paid in the following fiscal year at such time as may be prescribed
by the Board of Directors.


4. Other Benefits.


(a) During the Term of Employment, the Employee shall be entitled to participate
in employee benefit plans and programs of the Company to the extent that his
position, tenure, salary, age, health and other qualifications make him eligible
to participate.  The Company does not guarantee the adoption or continuance of
any particular employee benefit plan or program (or any terms thereof) during
the Term of Employment, and the Employee’s participation in any such plan or
program shall be subject to the provisions, rules, regulations and laws
applicable thereto.
  
(b) While employed hereunder, the Employee shall be entitled to Paid Time Off
(PTO) benefits as may be permitted by Company policy approved by the Board or
the Compensation Committee and then in effect.  Such PTO may be taken by the
Employee at such times as do not unreasonably interfere with the business of the
Company.


5. Expenses.  During the Term of Employment, all travel and other reasonable
business expenses incident to the rendering of services by the Employee under
this Agreement will be paid or reimbursed by the Company subject to the
submission of appropriate vouchers and receipts in accordance with the expense
reimbursement policy of the Company in effect at the time the expenses are
incurred.


6. Death or Disability.


(a) The Employee’s employment under this Agreement shall be terminated by the
death of the Employee.  In addition, the Employee’s employment under this
Agreement may be terminated by the Board of Directors of the Company if the
Employee shall be rendered incapable by illness or any other disability from
complying with the terms, conditions and provisions on his part to be kept,
observed and performed for a period in excess of 180 days (whether or not
consecutive) or 120 days consecutively, as the case may be, during a 12-month
period during the Term of Employment (“Disability”).  If the Employee’s
employment under this Agreement is terminated by reason of Disability of the
Employee, the Company shall give notice to that effect to the Employee in the
manner provided herein.  In the event that the Employee receives disability
insurance benefits for which payment was made by the Company after the Effective
Date of this Agreement and prior to termination of the Employee’s employment
under this Agreement pursuant to this Section 6(a), the Employee’s Salary shall
be reduced by an amount equal to such disability insurance benefits during such
period.
 
 
2

--------------------------------------------------------------------------------

 


(b) In addition to and not in substitution for any other benefits which may be
payable by the Company in respect of the death of the Employee, in the event of
such death after the Employee’s employment has begun, the Salary payable
hereunder (but excluding medical plan and other benefits) shall continue to be
paid at the then current rate for three (3) months after the termination of
employment in accordance with normal Company payroll practices.  In addition,
any bonuses actually earned pursuant to Section 3 prior to the termination of
the Employee’s employment (including, as reasonably determined by the Board of
Directors or its Compensation Committee, a pro-rated amount of any annual bonus
for the portion of the fiscal year during which termination takes place) shall
be paid not later than five (5) months after such termination.  All sums payable
pursuant to this Section 6(b) shall be paid to the Employee’s personal
representative.
 
(c) In addition to and not in substitution for any other benefits which may be
payable by the Company in respect of the Disability of the Employee, in the
event of the termination of the Employee’s employment hereunder due to such
Disability pursuant to Section 6(a) after the Employee’s employment has begun,
the Salary payable hereunder (inclusive of paid medical plan then in effect and
available, if any) shall continue to be paid at the then current rate for three
(3) months after the termination of employment in accordance with normal Company
payroll practices; provided, however, that the Company shall deduct from such
payments the amount of any and all disability insurance benefits paid during
such three-month period with respect to the Employee that were paid for by the
Company during any period for which payment was made by the Company after the
Effective Date of this Agreement and prior to the termination of the Employee’s
employment.  In addition, any bonuses actually earned pursuant to Section 3
prior to the termination of the Employee’s employment (including, as reasonably
determined by the Board of Directors or its Compensation Committee, a pro-rated
amount of any annual bonus for the portion of the fiscal year during which
termination takes place) which shall be paid not later than five (5) months
after such termination.


7. Non-Disclosure; Confidentiality.  The Employee and the Company are parties to
a Confidentiality, Invention Assignment,  Conflict of Interest and Non-Compete
Agreement, a true and correct copy of which is annexed hereto as Exhibit
A.  Notwithstanding any statement in this Agreement to the contrary, Employee
and the Company agree that the Confidentiality, Invention Assignment, Conflict
of Interest and Non-Compete Agreement annexed hereto as Exhibit A shall remain
in full force and effect following the Effective Date, and the terms of the
Confidentiality, Invention Assignment, Conflict of Interest and Non-Compete
Agreement annexed hereto as Exhibit A are incorporated by reference into, and
form a part of, this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
8. Remedies.


(a) Employee acknowledges that irreparable injury would result to the Company if
the provisions of Section 7 or 12 of this Agreement, and/or the provisions of
the Confidentiality, Invention Assignment, Conflict of Interest and Non-Compete
Agreement annexed hereto as Exhibit A, were not specifically enforced, and
Employee agrees that the Company shall be entitled to any appropriate legal,
equitable or other remedy, including injunctive relief, in respect to any
failure to comply with the provisions of Section 7 or 12 of this Agreement,
and/or the provisions of the Confidentiality, Invention Assignment, Conflict of
Interest and Non-Compete Agreement annexed hereto as Exhibit A, as determined by
a court of competent jurisdiction.


(b) In furtherance of and not in limitation of Section 8(a), in the event that
subsequent to the Term of Employment Employee breaches any of his obligations to
the Company under Section 7 or 12 of this Agreement, and/or the provisions of
the Confidentiality, Invention Assignment, Conflict of Interest and Non-Compete
Agreement annexed hereto as Exhibit A, then the Company’s obligation to make
further payments to Employee pursuant to this Agreement shall terminate.  Any
such termination shall not limit or affect the Company’s right to pursue any
other remedy available to the Company at law or in equity.


9. Termination for Cause.  In addition to any other remedy available to the
Company, either at law or in equity, the Employee’s employment with the Company
may be terminated by the Board of Directors for “Cause”, which shall include (i)
the Employee’s conviction from which no further appeal may be taken for, or plea
of nolo contendere to, a felony or a crime involving moral turpitude; (ii) the
Employee’s commission of a breach of fiduciary duty involving personal profit in
connection with the Employee’s employment by the Company; (iii) the Employee’s
commission of an act in the conduct of duties under this Agreement which the
Board of Directors shall reasonably have found to have involved willful
misconduct or gross negligence on the part of the Employee; (iv) habitual
absenteeism not resulting from the Employee’s incapacity due to physical or
mental illness; (v) the Employee’s breach of the Confidentiality, Invention
Assignment, Conflict of Interest and Non-Compete Agreement which, if possible to
cure, remains uncured for a period of thirty (30) days following notice by the
Company; or (vi) the willful and continued failure over a period of thirty (30)
days by the Employee to perform substantially his duties with the Company (other
than any such failure resulting from Employee’s incapacity due to physical or
mental illness).  With respect to the matters set forth in subsections (iii),
(iv) and (vi) of this Section 9, the Company may not terminate the Employee’s
employment unless the Employee has first been given notice of the conduct
forming the cause for such termination, and Employee has been provided an
opportunity to cure such conduct, if cure is possible due to the nature of the
breach.  If Employee does not cure the reason for the notice within thirty (30)
days, then the Company shall be entitled to terminate Employee’s employment in
accordance with this Section 9.  In the event of termination under this Section
9, the Company’s obligations to the Employee shall be limited to the payment of
accrued and unpaid Salary through the date of such termination and any earned
but not yet paid bonus from the prior fiscal year. All compensation and benefits
will cease at the time of such termination and, except as otherwise provided by
COBRA, the Company will have no further liability or obligation by reason of
such termination. The foregoing will not be construed to limit the Employee’s
right to payment or reimbursement for claims incurred prior to the date of such
termination under any insurance contract funding an employee benefit plan,
policy or arrangement of the Company in accordance with the terms of such
insurance contract. Notwithstanding any termination of this Agreement pursuant
to this Section 9, the Employee, in consideration of his employment hereunder to
the date of such termination, shall remain bound by the provisions of Section 7
or 12 of this Agreement, together with the provisions of the Confidentiality,
Invention Assignment, Conflict of Interest and Non-Compete Agreement annexed
hereto as Exhibit A, following any such termination.
 
 
4

--------------------------------------------------------------------------------

 


10. Termination by the Company Without Cause or By the Employee for Good Cause,
Severance.
 
(a) Each of the Company and the Employee may terminate the Employee’s employment
under this Agreement at any time for any reason whatsoever, without any further
liability or obligation of the Company to the Employee or of the Employee to the
Company from and after the date of such termination (other than liabilities or
obligations accrued but unsatisfied on, or surviving, the date of such
termination), by sending written notice to the other party.
 
(b)  In the event the Company elects to terminate the Employee’s employment
under this Agreement without Cause pursuant to this Section 10, or in the event
the Company gives notice to Employee that it elects not to renew this Agreement
at the expiration of its then current Term, then Employee shall be entitled to
receive the following payments and benefits:
 
(1) within 10 business days following the date of termination or expiration, the
payment of all accrued and unpaid Salary through such date;
 
(2) any bonuses actually earned pursuant to Section 3 prior to the termination
of the Employee’s employment (including, as reasonably determined by the Board
of Directors or its Compensation Committee, a pro-rated amount of any annual
bonus for the portion of the fiscal year during which termination takes
place)  which shall be paid not later than five (5) months after such
termination;
 
(3) the Company shall pay to the Employee an amount equal to his full Salary (at
the rate in effect on the effective date of the termination, inclusive of paid
medical plan then in effect, if any) as such Salary otherwise would have accrued
for the specific period identified on the following schedule, payable in
accordance with the Company’s normal payroll practices:
 
During the Initial Term
Payable for the balance of the Initial Term or for 12 months, whichever is
greater
   
After the Initial Term
Payable for 12 months

 
 
5

--------------------------------------------------------------------------------

 
 
(4) at the request of the Employee, the Company will amend the terms of any
stock option grant agreement in effect between the Employee and the Company
concerning options granted to the employee that are vested as of the date of
termination to provide that all such vested options shall be exercisable until
the expiration date set forth in such stock option grant agreement (without
regard to the effect of the termination of the Employee’s employment on the term
of the option), provided that such options shall cease to be exercisable in the
event the Employee commits a material breach of his continuing post-employment
obligations to the Company under the provisions of Sections 7 and 12 of this
Agreement.  The Employee acknowledges that under applicable law the exercise of
any vested options more than three (3) months after termination of employment,
or the amendment of any option agreements to permit such later exercise, may
render such options ineligible for favorable federal income tax treatment as
incentive stock options; and


(5) so long as Employee is not in material breach of any material obligation
under this Agreement, including, but not limited to material breach of his
continuing post-employment obligations to the Company under the provisions of
Sections 7 and 12 of this Agreement, then with respect to any stock option grant
agreements in effect between the Employee and the Company, and any shares of
restricted stock received by the Employee pursuant to restricted stock
agreements to which the Company and the Employee were parties prior to the date
of termination, the Company shall waive the applicability of any right of
repurchase the Company may have under such agreements.


(c) Prior to any termination for “Good Cause” (as hereinafter defined) by
Employee of his employment hereunder, Employee shall provide a notice to the
Company of any Good Cause for the Employee’s termination of employment and shall
provide the Company with a reasonable opportunity of not less than thirty (30)
days to cure the reason(s) for the notice.  If the Company does not cure the
reason for the notice within the period provided and Employee terminates his
employment for Good Cause, then the Employee shall be entitled to the payments
and benefits set forth in Section 10(b). In the event the Employee elects to
terminate the Employee’s employment under this Agreement, other than for Good
Cause, the Company’s obligations to the Employee shall be limited to the payment
of accrued and unpaid Salary through the date of such termination and any earned
but not yet paid bonus from the prior fiscal year. All compensation and benefits
will cease at the time of such termination and the Company will have no further
liability or obligation by reason of such termination. The foregoing will not be
construed to limit the Employee’s right to payment or reimbursement for claims
incurred prior to the date of such termination under any insurance contract
funding an employee benefit plan, policy or arrangement of the Company in
accordance with the terms of such insurance contract.  Furthermore, the
foregoing will not be construed to limit the Employee’s right to continue
medical benefits in accordance with the terms and conditions of COBRA.
 
 
6

--------------------------------------------------------------------------------

 
 
(d) Any termination of the Employee’s employment under this Agreement by the
Company as provided in this Section 10 shall be in addition to, and not in
substitution for, any rights with respect to termination of the Employee which
the Company may have pursuant to Section 19.  Notwithstanding any termination of
the Employee’s employment under this Agreement pursuant to this Section 10, the
Employee, in consideration of his employment hereunder to the date of such
termination, shall remain bound by the provisions of Section 7 or 12 of this
Agreement, and/or the provisions of the Confidentiality, Invention
Assignment,  Conflict of Interest and Non-Compete Agreement annexed hereto as
Exhibit A, following any such termination.
 
(e) For purposes of this Section 10, “Good Cause” shall mean a Detrimental
Change as defined in Section 10(f) below or a material breach by the
Company of its obligations under this Agreement which is not cured in the
time and manner provided for in Section 10(c).


(f) As used in this Agreement, “Detrimental Change” shall mean, without the
Employee’s express written consent:


(1) a material reduction in the Employee’s annual base salary;


(2) any relocation of the Employee’s principal site of employment by more than
forty (40) miles;


(3) the assignment to the Employee of any duties inconsistent (except in the
nature of a promotion) with those of a President in the Company or a substantial
adverse alteration in the nature or status of his position or responsibilities;
provided, however, that circumstances constituting Detrimental Change shall not
be deemed to have occurred with respect to any change in duties, or any change
in the nature or status of the Employee’s position or responsibilities, which
derives predominantly from the fact that the Company has become a subsidiary or
division of another company and as a result (i) the Employee reports to an
additional and/or different executive at the Company or the other company, and
(ii) the Employee has a new title which reflects such new reporting
relationship; or


(4) the failure by the Company to continue to provide the Employee with benefits
substantially similar to those enjoyed by him unless this failure is a result of
changes to the Company’s benefits generally applicable, in each case, to all or
substantially all similarly situated employees.


(g) If the Employee fails to notify the Company within thirty (30) days of the
occurrence of circumstances giving rise to a Detrimental Change that he will
terminate his employment with the Company due to such Detrimental Change unless
it is cured, then such failure to notify shall constitute his consent to, and
waiver of rights with respect to, any such circumstances constituting a
Detrimental Change; provided that in no event shall Employee’s continued
employment during any cure period after having given notice constitute consent
to, or a waiver of rights with respect to, any circumstance constituting a
Detrimental Change.
 
 
7

--------------------------------------------------------------------------------

 


(h) Notwithstanding any provision of this Agreement to the contrary, any and all
payments and benefits described in this Section 10 shall be conditioned on (i)
the Employee’s execution and delivery to the Company, within 30 days following
the effective date of termination of employment pursuant to this Section 10, of
a full and complete release of any and all claims the Employee may have against
the Company (other than for post termination benefits payable or provided to the
Employee under this Agreement or any other applicable Company benefit plan) in
such form as the Company may require; and (ii) such release becoming
irrevocable.


11. Resignation.  In the event that the Employee’s services under this Agreement
are terminated under any of the provisions of this Agreement (except by death),
the Employee agrees that he will deliver to the Board of Directors his written
resignation from all positions held with the Company, such resignation to become
effective immediately; provided, however, that nothing herein shall be deemed to
affect the provisions of Section 7 or 12 of this Agreement, and/or the
provisions of the Confidentiality, Invention Assignment, Conflict of Interest
and Non-Compete Agreement annexed hereto as Exhibit A, relating to the survival
thereof following termination of the Employee’s services hereunder; and
provided, further, that except as expressly provided in this Agreement, the
Employee shall be entitled to no further compensation hereunder.


12. Data.  Upon expiration or termination of the Term of Employment or
termination pursuant to Section 1, 6, 9 or 10 hereof, the Employee or his
personal representative shall promptly deliver to the Company all books,
memoranda plans, records and written data of every kind relating to the business
and affairs of the Company which are then in his possession or control, if any.


13. Insurance.  The Company shall have the right, at its own cost and expense to
apply for and to secure in its own name, or otherwise, life, health or accident
insurance or any or all of them covering the Employee, and the Employee agrees
to submit to usual and customary medical examinations and otherwise to cooperate
with the Company in connection with the procurement of any such insurance and
any claims thereunder.


14. Waiver of Breach.  Any waiver of any breach of this Agreement shall not be
construed to be a continuing waiver or consent to any subsequent breach on the
part either of the Employee or the Company.


15. Assignment.  This Agreement shall inure to the benefit of and be binding
upon the successors and assigns of the Company upon any sale of all or
substantially all of the Company’s assets, or upon any merger or consolidation
of the Company with or into any other entity (including, without limitation, any
change in control of the Company), all as though such successors and assigns of
the Company and their respective successors and assigns were the
Company.  Insofar as the Employee is concerned, this Agreement, being personal,
may not be assigned, and any such purported assignment shall be void and of no
effect.
 
 
8

--------------------------------------------------------------------------------

 


16. Severability.  To the extent any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom, and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.  In furtherance and not in limitation of the
foregoing, should the duration or geographical extent of, or business activities
covered by, any provision of this Agreement be in excess of that which is valid
and enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent or activities which may be validly and
enforceably covered.
 
17. Notices.  All notices, requests and other communications pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given, if
delivered in person or by courier, telegraphed, telexed or by facsimile
transmission (receipt confirmed) or five (5) business days after being sent by
registered or certified mail, return receipt requested, postage paid, addressed
as follows:


If to the Company, to:


Regenicin, Inc.
10 High Court
Little Falls, NJ 07424
Telephone: (973) 557-8914
Facsimile: (973) 200-0155
Email: randy@regenicin.com
Attention: Randall E. McCoy, President and CEO


If to the Employee, to:


Joseph Connell
110 Winner Ave
Carolina Beach, NC 28428
Telephone: (910) 233-0806
Email: joe.connell@regenicin.com


Any party may, by written notice to the other in accordance with this Section
17, change the address to which notices to such party are to be delivered or
mailed.


18. General.  Except as otherwise provided herein, the terms and provisions of
this Agreement shall constitute the entire agreement by the Company and the
Employee with respect to the subject matter hereof and shall supersede any and
all prior agreements or understandings between the Employee and the Company,
whether written or oral.  This Agreement shall be construed and enforced in
accordance with the laws of the State of New Jersey.  This Agreement may be
amended or modified only by a written instrument executed by the Employee and
the Company.  The headings of the sections of this Agreement are for convenience
of reference only and do not constitute part of this Agreement.  This Agreement
may be executed in any number of counterparts, each of which, when executed,
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.


[Signature Page Follows]


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed or caused to be executed by
its duly authorized representative this Employment Agreement as of the day and
year first above written.




REGENICIN, INC.


By:  /s/ Randall E. McCoy
Name: Randall E. McCoy
Title:  CEO






EMPLOYEE:


/s/ Joseph Connell
Joseph Connell
 
 
10

--------------------------------------------------------------------------------

 
REGENICIN, INC.
CONFIDENTIALITY, INVENTION ASSIGNMENT, CONFLICT OF INTEREST
AND NON-COMPETE AGREEMENT
FOR EMPLOYEES AND CONSULTANTS



THIS CONFIDENTIALITY, INVENTION ASSIGNMENT, CONFLICT OF INTEREST AND NON-COMPETE
AGREEMENT (this "Agreement") is made as of the 4th day of October, 2010 by the
individual named below (the "Undersigned") and Regenicin, Inc., a Nevada
Corporation (“Regenicin”).


In consideration of the engagement or employment of the undersigned by Regenicin
and with the intention that this Agreement shall apply to the entire period of
his or her engagement by Regenicin (including the period prior to the date of
this Agreement any period working for any predecessor business enterprise or
project), Regenicin and the Undersigned hereby agrees as follows:


1.           Confidentiality


1.1           Confidential Information Defined. “Confidential Information” means
information relating to the business of an entity that is not generally
available to the public and is confidential, proprietary or commercially
valuable, including without limitation, secret processes, inventions,
improvements, formulae, plans, materials, devices, trade secrets, discoveries,
ideas, concepts, designs, drawings, specifications, techniques, models,
diagrams, test data, scientific methods, know-how, customer lists, supplier
lists, contact information (for customers, suppliers, employees, consultants,
investors advisors, prospects and others), marketing techniques and materials,
pricing or pricing policies, financial information, plans for further
development, computer software, computer hardware, computer hardware and
software configurations, fabric treatment methods and processes, unpublished
patent applications and know how related to patents and published applications,
training and calibration methodologies, logistics and scheduling plans and
programs, training courses and manuals, unpublished manuscripts, tests and
proposals internal publications and materials (including those distributed in
confidence to customers or business partners), and any other information or
know-how of a similar nature, whether patentable or not, with respect to any
confidential or secret aspects of an entity's business. Confidential Information
need not be labeled as such to enjoy the protections afforded the same but need
only be of the kind generally understood to be confidential, proprietary or
commercially valuable. Confidential Information shall not include information
lawfully in the public domain or lawfully obtained from third parties without
restrictions although it shall be the burden of the Undersigned to establish any
such claim by clear and convincing evidence.


1.2.           Non-Disclosure of Confidential Information of Regenicin.  The
Undersigned agrees that, both during and after the term of his or her employment
with Regenicin, he or she shall hold in the strictest confidence the
Confidential Information of Regenicin, and shall not, except as may be strictly
necessary in the performance of his or her work for Regenicin or with the prior
written approval of Regenicin, divulge, furnish, transfer, or make accessible to
anyone, directly or indirectly, or use for any purpose for his or her own
account or for the account or benefit of any person or entity, the Confidential
Information of Regenicin.
 
1.3           Non-Disclosure of Confidential Information of Third Parties.  The
Undersigned agrees that, both during and after the term of his or her employment
with Regenicin, he or she shall hold in the strictest confidence the
Confidential Information of any third party who has given Regenicin the right to
use such Confidential Information subject to a non-disclosure agreement between
Regenicin and such third party, and shall not, except as may be necessary in the
performance of his or her work for Regenicin or with the prior written approval
of such third party, divulge, furnish, transfer, or make accessible to anyone,
directly or indirectly, or use for any purpose or for the benefit of any person
or entity, the Confidential Information of such third party.
 
 
11

--------------------------------------------------------------------------------

 
 
1.4           Non-Disclosure of Confidential Information of Previous Employer
and Others.  The Undersigned agrees that, during the period of his engagement by
Regenicin, he shall not use improperly or disclose any Confidential Information
of any former employer or any other party to whom he has an obligation of
confidentiality, nor bring unto the premises of Regenicin any unpublished
document or any property belonging to any former employer or any other party to
whom the Undersigned has an obligation of confidentiality, unless consented to
in writing by such employer or party.  The Undersigned represents that he has
the right to enter into this Agreement, and that his performance of all the
terms of this Agreement and his duties as an employee or consultant of Regenicin
will not breach any confidential information agreement, non-competition
agreement or other agreement with any former employer of his services, either as
an employee, consultant, contractor or independent contractor, or with any other
party.  The Undersigned represents that all materials furnished or work
performed by him will be wholly original and not copied, in whole or in part,
from any other work, and such materials or work will not violate, conflict or
infringe upon the rights, of any other person or entity.


1.5           Proprietary Notices.  The Undersigned shall not, and shall not
permit any other person to, remove any proprietary notices or other legends or
restrictive notices contained in or included in any Confidential Information.


1.6           Property of Regenicin.  The Undersigned acknowledges and agrees
that all Confidential Information of Regenicin, in whatever form, whether made
or compiled by him, or made available to him, during the period of his
engagement by Regenicin (including the period prior to the date of this
Agreement) concerning Regenicin's Confidential Information is and shall remain
Regenicin's property, and the Undersigned hereby assigns to Regenicin any rights
he might otherwise possess in such Confidential Information.  All Confidential
Information shall be delivered to Regenicin on the termination of the
Undersigned’s engagement by Regenicin, or at such earlier time as Regenicin may
request, and the Undersigned shall not retain copies of any Confidential
Information.


2.           Invention Assignments.


2.1           Inventions Defined.  "Inventions" means, without limitation,
inventions, creative works, procedures, methods, processes, uses, decisions,
formulae, formulations, delivery technologies, discoveries of any kind, computer
programs, computer software, and any improvements to any of the foregoing, which
pertain to or relate to Regenicin's business or any of the work or businesses
carried on by Regenicin and are discovered, conceived, reduced to practice,
developed, made or produced by the Undersigned during and as a result of his
engagement by Regenicin, whether or not fixed in a tangible means of expression,
whether or not eligible for patent, copyright, trademark, trade name or other
legal protection, whether or not they are conceived and/or developed by the
Undersigned alone or with others, and whether or not they are conceived and/or
developed during regular working hours, conceived and/or developed using
intellectual or tangible property of Regenicin or conceived and/or developed at
the facilities of Regenicin or its customers.  The meaning of "Invention" under
the terms of this Agreement shall not be limited to the meaning of "Invention"
under the United States patent laws.


2.2           Property Rights to Inventions.  All Inventions shall be the sole
and exclusive property of Regenicin, and shall be deemed part of the
Confidential Information of Regenicin for purposes of this Agreement.  The
Undersigned hereby assigns all his rights in all Inventions and in all related
proprietary rights therein to Regenicin.  Without limiting the foregoing, the
Undersigned agrees that any copyrightable material shall be deemed to be "works
made for hire" and that Regenicin shall be deemed the author of such works under
the United States Copyright Act.  In the event and to the extent such works are
determined not to constitute "works made for hire," the Undersigned hereby
irrevocably assigns and transfers to Regenicin all right, title and interest in
such works.  The Undersigned shall not be entitled to any additional
compensation for any and all Inventions made during the period of his engagement
by Regenicin.
 
 
12

--------------------------------------------------------------------------------

 


2.3           Obligation to Keep Regenicin Informed.  During the period of his
engagement by Regenicin and for six (6) months after termination of his
engagement, the Undersigned shall promptly, from time to time, fully inform and
disclose to Regenicin in writing all Inventions of any kind that he now has
made, conceived or developed (including prior to the date of this Agreement), or
which he may later make, conceive or develop, during the period of his
engagement by Regenicin and for six (6) months after termination of his
engagement which relate to the Business of Regenicin (as defined below) or to
Undersigned’s work for Regenicin.


2.4           Enforcement of Proprietary Rights.  The Undersigned shall assist
and cooperate with Regenicin, both during and after the period of his engagement
by Regenicin, at Regenicin's sole expense, to allow Regenicin to obtain,
maintain and enforce patent, copyright, trademark, trade secret and other legal
protection for the Inventions.  The Undersigned shall sign such documents, and
do such things necessary, for such purposes and to vest Regenicin with full and
exclusive title in all Inventions against infringement by others.  The
Undersigned hereby appoints the Secretary of Regenicin as his attorney-in-fact
to execute documents on his behalf for this purpose.


2.5           Assignment to Third Parties.  Regenicin has an unrestricted right
to assign to any third party, without limitations, any rights, title and
interests it may have or acquire with respect to any Invention.


2.6           Waiver of Moral Rights.  To the extent allowed by law, the
Undersigned hereby waives all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as "moral
rights," "artist's rights," "droit moral" or the like (collectively "Moral
Rights") that he may have with respect to the Inventions. To the extent, the
Undersigned hereby retains any such Moral Rights under applicable law, the
Undersigned hereby ratifies and consents to, any action that may be taken with
respect to such Moral Rights by or authorized by Regenicin, and the Undersigned
agrees not to assert any Moral Rights with respect thereto.  The Undersigned
will confirm any such ratifications, consents and agreements from time to time
as requested by Regenicin.


3.           Non-Competition.


3.1           Limitations.  The Undersigned agrees that during the term of his
or her employment with Regenicin and for a period of one year thereafter, the
Undersigned shall not, for any reason, directly or indirectly, through any other
person, firm, corporation or other entity (whether as an officer, director,
employee, partner, consultant, holder of equity or debt investment, lender or in
any other manner or capacity):
 
(i) in any geographical area in the United States or in those foreign countries
where Regenicin, during the period of the Undersigned’s employment with
Regenicin, conducts or proposes to conduct business, engage in any business that
is Directly Competitive with the Business of Regenicin.
 
(ii) solicit, induce, encourage or attempt to induce or encourage any employee,
contractor or consultant of Regenicin to terminate his or her employment or
relationship with Regenicin, or to breach any other obligation to Regenicin;
 
 
13

--------------------------------------------------------------------------------

 
 
(iii) solicit, interfere with, disrupt, alter or attempt to disrupt or alter the
relationship, contractual or otherwise, between Regenicin and any other person
including, without limitation, any consultant, contractor, customer, potential
customer, or supplier of Regenicin; or
 
(iv) engage in or participate in any business conducted under any name that
shall be the same as or similar to the name of Regenicin or any trade name used
by Regenicin.
 
(v) For purposes of this Section 3, the "Business" of Regenicin shall be deemed
to mean any business which Regenicin conducts or has initiated plans to conduct
during the term of Undersigned’s service with Regenicin, including, but not
limited to, the development, marketing and sale of products comprised of or
containing tissue-engineered skin.
 
For purposes of this Section 3, "Directly Competitive" shall mean the
development, marketing, selling, providing, distributing or sponsoring of any
service or product similar to any service or product offered by Regenicin or
which is capable of substituting for or displacing any of Regenicin’s services
or products in the marketplace.
 
For purposes of this Section 3, the terms “holder of equity,” “debt investment”
or  “lender” shall not include or encompass any securities, debt or other
investment instruments issued by or related to  any publicly traded company, or
any securities, debt or investment instruments held indirectly via any mutual
fund, index fund, private equity fund, investment trust or money market fund.
 
3.2           Acknowledgment.  The Undersigned acknowledges that the geographic,
activity and time limitations contained in Section 3.1 are reasonable and
properly required for the adequate protection of Regenicin's business.  In the
event that any such geographic, activity or time limitation is deemed to be
unreasonable by a court, the Undersigned shall submit to the reduction of either
said activity or time limitation to such activity or period as the court shall
deem reasonable.  In the event that the Undersigned is in violation of the
aforementioned restrictive covenants, then the time limitation thereof shall be
extended for a period of time equal to the pendency of such proceedings,
including appeals.
 
3.3           Conditions on Enforceability of Non-competition
Limitations.  Notwithstanding the foregoing, the post-employment non-competition
limitations contained in Section 3.1 (i) through (iv) shall not be enforceable
unless Regenicin is then in compliance with its payment obligations to the
Undersigned with respect to any post-termination obligation to the Undersigned
under any employment or consulting agreement.


3.4     Provided that Undersigned is not engaged in personally rendering
services relating to any business activity that is Directly Competitive with the
Business of Regenicin,  it shall not be a violation of Section 3.1(i) of this
Agreement if, after separation from employment with Regenicin,  the Undersigned
becomes employed by or renders service to (whether as an officer, director,
employee, partner, consultant, holder of equity or debt investment, lender or in
any other manner or capacity) a subsidiary or division of a parent company with
annual revenues in excess of $500 million, where the employing subsidiary or
division does not conduct any business that is Directly Competitive with the
Business of Regenicin, even if the parent company has a separate subsidiary or
division that does conduct a business that is Directly Competitive with the
Business of Regenicin.
 
 
14

--------------------------------------------------------------------------------

 
 
4.           Conflict of Interest.


4.1           Making or Offering Payments or Gifts to Influence the Acts of
Others.  The Undersigned shall not make or offer to make any payment, loan or
gift:


(i)           to any government official or employee;


(ii)           to any representative of any vendor or customer (A) if doing so
would appear to be an attempt to influence the representative's performance of
his or her duties and (B) unless the vendor's or customer's management has
advance knowledge of such payment, loan or gift; or


(iii)           to any person where such payment, loan, gift or offer might
violate any law, regulation or Regenicin policy, including those relating to (A)
commercial or other bribery, (B) conflicts of interest, (C) labor matters, or
(D) antitrust or trade regulation compliance.


The foregoing notwithstanding, the Undersigned may provide customary token
business gifts and entertainment.


4.2 Accepting Any Payment or Gift.  The Undersigned shall not accept or solicit
from any vendor, customer or competitor any payment, loan or gift or thing of
value whether or not connected with the Undersigned’s performance of duties to
Regenicin.  The Undersigned shall not give any vendor, customer or competitor
the impression that he or she expects or would accept gifts or gratuities.  The
foregoing notwithstanding, the Undersigned may accept gifts of nominal value
(less than or equal to $25) which could not appear to cause a conflict of
interest so long as there is no effort made to conceal the gift.  If the
Undersigned receives a gift that is prohibited under this Section 4, he or she
shall notify his or her supervisor and return the gift, along with a written
explanation that Regenicin’s policy prevents the Undersigned from accepting the
gift.  Any gift that cannot be returned shall be the property of Regenicin to
dispose of in its sole discretion.


4.3           Outside Interests and Activities.


(a)           The Undersigned is expected to devote so much of his or her full
time and ability to performing his or her duties as an employee or consultant of
Regenicin, both during regular business hours and such additional time, as may
be required.  The Undersigned is not permitted to maintain any business or
financial interest, or to engage in any outside activity, that conflicts with
the interests of Regenicin or might interfere with the Undersigned's ability to
discharge his or her duties to Regenicin.  For purposes of this Section 4,
investments in securities that are listed on a national securities exchange or
regularly traded on the over-the-counter market in the United States shall not
be deemed a conflict of interest.


(b)           If the Undersigned has at any time during the term of his or her
employment with Regenicin any business or financial interest or engages in any
outside activity that might conflict with the Undersigned’s duties to Regenicin,
he or she must immediately disclose the potential conflict to the Chief
Operating Officer of Regenicin, who will determine whether any conflict of
interest exists.  If a conflict of interest exists, Regenicin shall determine
whether the Undersigned should terminate the conflicting interest or activity,
or whether the Undersigned's duties should be revised.
 
 
15

--------------------------------------------------------------------------------

 


(c)           If the Undersigned wishes to serve as a director or officer of
another company, he or she must obtain the prior written approval of the Chief
Operating Officer to ensure that such service would be a conflict of interest.


(d)           If a relative of the Undersigned is engaged in activities which,
if engaged in by the Undersigned would constitute a conflict of interest, the
Undersigned shall notify the Chief Operating Officer of Regenicin thereof in
writing.




4.4           Trading with Regenicin.  The Undersigned shall not sell or rent
any property to or from Regenicin, unless the sale or rental has been approved
in advance by a majority of the disinterested members of Regenicin's Board of
Directors.


4.5           Misuse of Business Opportunity.  The Undersigned agrees that he or
she shall not take advantage of any business opportunity which the Undersigned
learns about or develops in the course of employment by Regenicin which is
related to any current or future business of Regenicin without Regenicin 's
consent.


4.6           Decisions; Remedies.  The Undersigned acknowledges and agrees that
(i) Regenicin's determination as to whether a conflict of interest exists or a
misuse of business opportunity has occurred shall be conclusive and Regenicin
may take such action as, in its judgment, will terminate any conflict; (ii) the
Undersigned may be subject to dismissal or other appropriate disciplinary action
in the event that he or she violates the provisions of this Section 4, and (iii)
Regenicin has the right to recover from the Undersigned any damages that it
sustains as a result of the Undersigned’s violation of this Section 4 and/or to
refer such matter for criminal prosecution.


5.           Miscellaneous.


5.1           Disclosure of this Agreement.  The Undersigned hereby authorizes
Regenicin to notify others, including but not limited to customers of Regenicin
and any of the Undersigned’s future employers, of the terms of this Agreement
and the Undersigned’s responsibilities under this Agreement.


5.2           Specific Performance.  The Undersigned acknowledges that money
damages alone would not adequately compensate Regenicin in the event of a breach
or threatened breach by the Undersigned of this Agreement, and that, in addition
to all other remedies available to Regenicin at law or in equity, Regenicin
shall be entitled to injunctive relief for the enforcement of its rights and to
an accounting of profits made during the period of such breach.


5.3           Severability.


(a) This Agreement is the entire agreement of the parties as to its subject
matter but is not and shall not be construed as an employment agreement.


(b) Each of the covenants provided in this Agreement are separate and
independent covenants.  If any provision of this Agreement shall be determined
to be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby and any such invalid or unenforceable provision shall be
reformed so as to be valid and enforceable to the fullest extent permitted by
law.


(c) It is not a defense to the enforcement of any provision of this Agreement
that Regenicin has breached or failed to perform any obligation or covenant
under any other agreement or understanding between the Undersigned and
Regenicin.
 
 
16

--------------------------------------------------------------------------------

 
 
5.4           Indemnification: Waiver of Breach.  Any waiver of any breach of
this Agreement shall not be construed to be a continuing waiver or consent to
any subsequent breach on the part of the Undersigned.  The Undersigned will
indemnify, defend and hold harmless Regenicin from and against any losses,
damages and expenses (including reasonable attorneys' fees) related to, based
upon or arising from claims of third persons of breach or a claim of breach of
the Undersigned’s representations and agreements in Section 1.4.


5.5           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey without regard to
conflict of law rules. Regenicin and the Undersigned submit to the jurisdiction
of the state and federal courts situated in the State of New Jersey which courts
shall have exclusive jurisdiction to decide disputes between them.


5.6           Amendments; Further Documents.  This Agreement may not be changed,
modified, released, discharged, abandoned or otherwise terminated in whole or in
part except by an instrument in writing, agreed to and signed by the Undersigned
and a duly authorized officer of Regenicin. The Undersigned agrees to execute
such additional documents as Regenicin may require to implement the terms of
this Agreement.


THE UNDERSIGNED:


(a)            REPRESENTS THAT, TO THE BEST OF HIS OR HER  KNOWLEDGE AND BELIEF,
THE UNDERSIGNED HAS, AND HIS OR HER SPOUSE AND DEPENDENT CHILDREN CURRENTLY
HAVE, NO CONFLICT OF INTEREST, AS DEFINED IN SECTION 4. HEREIN, IN CONNECTION
WITH THE UNDERSIGNED’S EMPLOYMENT BY REGENICIN, EXCEPT AS INDICATED BELOW:


 
¨XX
¨
The foregoing statement is true without exception.
The foregoing statement is true,
_____________________________________
_____________________________________

 
(b)           UNDERSTANDS AND ACCEPTS HIS OR HER RESPONSIBILITY TO ADVISE
REGENICIN IMMEDIATELY IN WRITING OF ANY FUTURE POTENTIAL CONFLICT OF INTEREST IN
CONNECTION WITH HIS OR HER EMPLOYMENT BY REGENICIN.


(c)           ACKNOWLEDGES THAT HE OR SHE HAS (i) READ THIS AGREEMENT; (ii) BEEN
GIVEN THE OPPORTUNITY TO ASK QUESTIONS; (iii) BEEN GIVEN SUFFICIENT TIME TO
CONSULT AN ATTORNEY; AND (iv) EITHER CONSULTED WITH AN ATTORNEY OR AFFIRMATIVELY
DECIDED NOT TO CONSULT AN ATTORNEY.
 
(d)           ACKNOWLEDGES THAT HE OR SHE HAS RECEIVED A COPY OF THIS AGREEMENT
AND FULLY UNDERSTANDS THIS AGREEMENT.
 
(e)           UNDERSTANDS THAT THE UNDERSIGNED’S OBLIGATIONS UNDER THIS
AGREEMENT SURVIVE THE TERMINATION OF HIS OR HER ENGAGEMENT BY REGENICIN FOR ANY
REASON.
* * *
 
 
17

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.






EMPLOYEE OR CONSULTANT:
 
 
By:      /s /Joseph
Connell                                                          
Name: Joseph Connell
 


ADDRESS:


_____________________________________________


_____________________________________________


Date: 10/4/10






 
Accepted by
 
REGENICIN, INC.
 


 
By:         /s/ Randall E.
McCoy                                                        
Name:    Randall E. McCoy
Title:      CEO